FILED
U.S. DISTRICT COURT

TAS MARYLAND -
IN THE UNITED STATES DISTRIEPEGURT RY EAND
FOR THE DISTRICT OF MAR¥PAN3 27 PH 1:09

 

CLERH'S OFFICE
UNITED STATES OF AMERICA AT BALTIMORE
BY ee ee DEPUTY

Plaintiff,

Vv. Criminal No. ELH-08-0086
JERROD FENWICK,

Defendant.

MEMORANDUM

Through counsel, Jerrod Fenwick has filed a “Motion for Reduced Sentence Under 18
U.S.C. § 3582(c)(2) and Amendment 782 to the United States Sentencing Guidelines in light of
Hughes v. United States, 138 S. Ct. 1765 (2018).” ECF 1608 (the “Motion’”). The Motion is
- supported by multiple exhibits. Defendant also filed a supplemental exhibit. See ECF 1609. The
government has filed a response in opposition. ECF 1620, Mr. Fenwick has replied. ECF 1623. .

No hearing is necessary to resolve the Motion. Local Rule 105.6. co

The defendant was one of 28 people indicted on February 21, 2008, on racketeering and
other charges. ECF 1 (Indictment).! Mr. Fenwick entered a plea of guilty on November 4, 2009:
to a charge of conspiracy to participate in the activities of a racketeering enterprise, in violation of
18 U.S.C. § 1962(d). See ECF 740; ECF 741 (Plea Agreement); ECF 1608-1 (Plea Agreement).
The underlying racketeering activity was conspiracy to distribute narcotics. ECF 741 at 4, 4 6(a).
Notably, the plea was entered under F.R. Crim. P. 11(c)(1)(C). ECF 1608-1, 4 9.

Under the Plea Agreement, the defendant’s base offense level was 32, based on a drug

quantity of at least one kilogram of heroin. See U.S.S.G. § 2D1.1(c) ECF 741, § 6(a). The parties

 

' The filings in the case are not electronically available until August 22, 2008, with ECF
350.
agreed to a two-level enhancement under U.S.S.G. § 2D1.1(b)( 1), because a firearm was possessed
in connection with the offense. ECF 741, § 6(a). He also agreed to a four-level enhancement as a
supervisor or manager in a criminal activity with five or more persons. See ULS.S.G. § 3B1.1;
ECF 741,  6(a). After a three-level reduction for acceptance of responsibility under U.S.S.G.
§ 3E1.1, the parties anticipated a final offense level of 35. ECF 741, { 6(b).

Under the terms of the C plea, the parties agreed to a sentence range of 210 months to 228
months of imprisonment. ECF 1608-1, 99. That sentencing range corresponds to an offense level
of 35 and a Criminal History Category of III. The parties also agreed that the sentence would run
concurrent with the sentence the defendant was serving in case WDQ-07-0444. ECF 741, 9 7.

On November 4, 2009, the Rule 11 proceeding was conducted by Judge William D.
~ Quarles, Jr., to whom the case was then assigned. See ECF 1608-2 (transcript). The terms of the
Plea Agreement were carefully reviewed with the defendant by the Court. /d.

Sentencing was held on February 23; 2010. ECF 866. Judge Quarles determined that
defendant had a Criminal History of IV. See 873 (Statement of Reasons), § III. However, the
prosecutor explained that the parties had anticipated a criminal history category of III. See ECF
1608-3 (transcript) at 2-3. The government represented that, notwithstanding the determination of
a criminal history category of IV, the government was “maintaining the agreement[.|” Jd. at 3.
Judge Quarles said: “I will give the parties the benefit of their bargain.” /d. at 4.

Accordingly, the Court imposed a sentence of 210 months imprisonment, concurrent with
the sentence the defendant was then serving in Case WDQ-07-044. See ECF 872 (Judgment).
That sentence corresponded to the bottom of the anticipated guidelines range for an offense level

of 35 and a Criminal History Category of INI (i.¢., 210 to 228 months).
Amendment 782 reduced by two levels the offense level associated with various drug
quantities under § 2D1.1 of the Guidelines. And, Amendment 782 was made retroactive on July
18,2014. See ECF 1620 at 2, n.1. It is undisputed that, as revised, the defendant now has a final
offense level of 33. Coupled with a Criminal History Category of IV, his Advisory Guidelines
Sentencing Range is now 188 to 235 months.

It is clear, under Hughes, 138 S. Ct. 1765, that the defendant is eligible for relief under 18
U.S.C, § 3582(c)(2) and Amendment 782. As the defendant indicates, his Plea Agreement,
rearraignment, and sentencing hearing are “replete with examples of how his guideline range was
part of the framework the court relied upon in accepting the agreement and imposing the sentence.”
ECF 1608 at 2.

Moreover, for the reasons stated by the defense, the Court rejects the government’s
contention that the Court is unable to consider the Motion. And, for the reasons stated by the
defense, the Court believes that a sentencing reduction is appropriate, in light of all of the factors
under 18 U.S.C. § 3553(a).

In my view, given all the factors under 18 U.S.C. § 3553{a), a sentence at the low end of
the revised guidelines is appropriate.

An Order follows.

Date: February 27, 2020 isf
Ellen L. Hollander
United States District Judge
